Citation Nr: 1630574	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service-connection, to include on a secondary basis, for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Melvin Ingram



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958.  He died in April 2015.  The appellant is the Veteran's surviving spouse. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the appellant filed VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  Thereafter, the RO readjudicated the appeal in an April 2016 Supplemental Statement of the Case.  The Claimant filed a substantive appeal in May 2016 on the issue of service-connection for chronic kidney disease secondary to the service-connected hiatal hernia.

The Veteran was afforded a May 2013 hearing before the undersigned.  A hearing transcript is associated with the claims file.

In August 2013, the Board remanded this case and instructed the RO to adjudicate the Veteran's petition to reopen a previously denied service connection claim for diabetes mellitus.  In a January 2014 rating decision, the RO denied the Veteran's petition to reopen the claim for diabetes mellitus as new and material evidence was not submitted, and denied the Veteran's service-connection claim for congestive heart failure.  The Board notes that the claimant has not appealed the January 2014 rating decision, and that decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic kidney disease did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in September 2009 and November 2013 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in April 2016.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2016 supplemental statement of the case.  

Accordingly, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the appellant's claim on appeal that occurred in October 2009.  The Board has reviewed the examination report, and finds that it is adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, such as renal disease, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2015). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Kidney Disease

1. Factual Background

The claimant seeks entitlement to service connection for chronic kidney disease.  Specifically, the claimant asserts that the Veteran's chronic kidney disease is secondary to the service-connected hiatal hernia.

The Veteran's STRs are absent any findings for a kidney disability.  An April 1955 enlistment examination noted normal genitourinary system.  In a March 1957 STR, a gastrointestinal series report shows a diagnosis for hiatal hernia.  The Veteran underwent surgical procedure to repair his hiatal hernia in April 1957.  The surgical report shows a history relating the Veteran's hiatal hernia to a 1948 bicycle accident.  After this accident, the Veteran began to notice symptoms related to his hiatal hernia including vomiting.  An April 1958 separation examination noted a normal genitourinary system.  The separation examination does not note any kidney disability.

A February 1998 VA examination noted that the Veteran was known to be diabetic for one year, and had a history of hypertension.  The examiner diagnosed the Veteran with adult onset diabetes mellitus, poorly controlled hypertension and hiatal hernia.

A May 2001 VA examination was conducted in regards to the Veteran's service connection claim for hiatal hernia.  During the examination the Veteran asserted his belief that his diabetes and hypertension were related to his hiatal hernia.  Specifically, the Veteran asserted that his symptoms such as vomiting caused him to over eat.  The examiner remarked that there was no medical evidence to support an association between the Veteran's diaphragmatic esophageal hernia repair and the development of diabetes or hypertension some 41 years later.

The earliest medical evidence showing a diagnosis of chronic kidney disease is a January 2008 VA medical record.  A May 2008 VA medical record shows a diagnosis history of chronic renal insufficiency secondary to hypertension and diabetes.  

The Veteran underwent another VA examination in October 2009.  The examiner was asked to evaluate whether the Veteran's chronic kidney failure was related to his service-connected hiatal hernia.  In making this evaluation, the examiner noted that the medical evidence showed that the Veteran's kidney disease was secondary to his diabetes mellitus, which was not service-connected.  The examiner opined that there was no "physiologic or morphologic association between the Veteran's hiatal hernia repair and his continued symptomatic condition with his post-hiatal hernia repair and his diabetes mellitus and resultant chronic renal failure with gout and congestive heart failure."  

In a March 2011 VA Form 9, the Veteran asserted that he was in an accident in 1957 in which he was hit in his stomach contributing to his hiatal hernia and digestive problems.  The Veteran further asserted that he was unable to keep food down and therefore was unable to maintain nutrients needed to maintain his weight.  The Veteran stated that he ate only foods that he thought he could keep down resulting in the development of his hypertension and diabetes.  

During a May 2013 Board Video Conference Hearing, the Veteran testified that he vomited after every meal.  The Veteran also stated that his diabetes was caused by overeating due to his inability to keep food down and, thus, secondary to his service-connected hiatal hernia.  The Veteran was asked whether any of his physicians had stated that his hypertension, diabetes or kidney disease was caused by his hiatal hernia.  The Veteran answered that they had not, but that a physician did state that his diabetes was due to a poor diet.  The Board notes that the Veteran's representative stated that a September 2012 medical opinion would be submitted; however a search of the claims file reveals that no medical opinion was submitted.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the claim of service connection for chronic kidney disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran had a diagnosis of chronic kidney disease and therefore there is sufficient evidence meeting the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a January 2008 VA medical record shows a diagnosis of chronic kidney disease.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Veteran's service treatment records contain no indication of any kidney disorder during service.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, there is no complaint of, diagnosis of, or treatment for a kidney disorder in the service records.  In addition, the first record showing a diagnosis of chronic kidney disease is a January 2008 VA medical record, some fifty years removed from service.  Moreover, the medical evidence establishes that the Veteran's kidney disease was secondary to his diabetes and hypertension.  Thus, there is no competent or credible evidence of record that links the Veteran's chronic kidney disease to his active duty or to any event therein, and service connection on that basis must be denied.

Therefore, the remaining question is whether the Veteran's chronic kidney disease is secondary to his hiatal hernia.  In this regard, the Board finds the October 2009 VA examiner's opinion the most probative.  The examiner pointed out that the medical evidence showed the Veteran's chronic kidney disease was secondary to his diabetes mellitus, which, the Board notes, was not a service-connected disability.  The October 2009 VA examiner further found no physiologic or morphologic association between the Veteran's hiatal hernia and his diabetes mellitus, and thus no nexus between his chronic kidney disease and his hiatal hernia.  Moreover, the May 2001 VA examiner stated that there was no medical evidence supporting an association between the service-connected hiatal hernia and the development of diabetes and hypertension.  There is no medical evidence to the contrary.

In short, there is no medical evidence linking the Veteran's chronic kidney disease, diabetes or hypertension to his service-connected hiatal hernia.  The Board recognizes the Veteran's assertion that his hiatal hernia caused him to have a poor diet which led to his development of diabetes and hypertension, and that the kidney disease is secondary to those two conditions.  However, while lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, was not competent to independently render an opinion as to the etiology of his chronic kidney disease.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  As such, without evidence showing that the Veteran had medical training or expertise, he could not competently provide a medical nexus opinion linking his chronic kidney disease to his service-connected hiatal hernia.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The same is true to the extent that the appellant has offered her own opinions in this case. 

In any event, to the extent the Veteran may have been competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinion of record, which determined that the there was no nexus between the Veteran's chronic kidney disease and his service-connected hiatal hernia.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for them.

As such, service connection for a chronic kidney disease on the basis that it became manifest in service and persisted, or on a secondary basis, is not warranted.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for chronic kidney disease and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection, to include on a secondary basis, for chronic kidney disease, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


